


110 HR 4239 IH: Establishing The House Independent

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4239
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Murphy of
			 Connecticut (for himself and Mr.
			 Space) introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish a House ethics commission, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Establishing The House Independent
			 Commission on Standards Act.
		2.Establishment of
			 House ethics commission
			(a)EstablishmentThere is established an independent ethics
			 commission within the legislative branch of the Government to be known as The
			 House Independent Commission on Standards (in this Act referred to as the
			 Commission).
			(b)Membership and
			 Terms of Office(1)The Commission shall
			 consist of 8 individuals. Four members shall be appointed by the Republican
			 leader, of whom 2 shall be former Democratic Members and 4 members shall be
			 appointed by the Democratic leader of the House of Representatives, of whom 2
			 shall be former Republican Members. Except as provided by paragraph (2), the
			 terms of all members of the Commission shall be 4 years.
				(2)Of the members first
			 appointed—
					(A)2 appointed by each leader shall be
			 for a term of 4 years; and
					(B)2 appointed by each leader shall be
			 for a term of 6 years;
					as
			 designated by each such leader at the time of appointment.(3)No individual who has been a Member
			 of the House may be appointed to the Commission sooner than 2 years after the
			 ceasing to be a Member of the House.
				(c)Chairman and
			 Vice ChairmanThe chairman and the vice chairman of the
			 Commission shall be selected by the members of the Commission at its first
			 meeting.
			(d)Disqualifications
			 for appointments
				(1)LobbyingNo
			 individual who has been a lobbyist registered under the Lobbying Disclosure Act
			 of 1995 or engages in, or is otherwise employed in, lobbying of the Congress or
			 who is an agent of a foreign principal registered under the Foreign Agents
			 Registration Act within the 4-year period immediately preceding appointment
			 shall be eligible for appointment to, or service on, the Commission.
				(2)Incompatible
			 officeNo member of the Commission appointed under subsection (b)
			 may be an elected public official or an officer or employee of the
			 Government.
				(3)Financial
			 benefitNo member of the
			 Commission appointed under subsection (b) may serve on the board or be an
			 officer of any entity that has a direct financial interest in any matter before
			 the House of Representatives.
				(e)VacanciesA
			 vacancy on the Commission shall be filled in the manner in which the original
			 appointment was made.
			(f)CompensationMembers
			 shall each be entitled to receive the daily equivalent of the maximum annual
			 rate of basic pay in effect for Level III of the Executive Schedule for each
			 day (including travel time) during which they are engaged in the actual
			 performance of duties vested in the Commission.
			(g)QuorumA
			 majority of the members of the Commission shall constitute a quorum.
			(h)MeetingsThe
			 Commission shall meet at the call of the chairman or a majority of its
			 members.
			3.Duties of
			 CommissionThe Commission is
			 authorized—
			(1)to investigate any
			 alleged violation, by a Member, officer, or employee of the House of
			 Representatives, of any law, rule, regulation, or other standard of conduct
			 applicable to the conduct of such Member, officer, or employee in the
			 performance of his duties or the discharge of his responsibilities, and after
			 notice and hearing (unless the right to a hearing is waived by the Member,
			 officer, or employee), shall report to the House of Representatives its
			 findings of fact and recommendations, if any, upon the final disposition of any
			 such investigation, and such action as the Commission may deem appropriate in
			 the circumstances;
			(2)to issue any
			 letter of admonishment with respect to such an alleged violation;
			(3)to report to the
			 appropriate Federal or State authorities any substantial evidence of a
			 violation, by a Member, officer, or employee of the House of Representatives,
			 of any law applicable to the performance of his duties or the discharge of his
			 responsibilities, which may have been disclosed in a Commission investigation;
			 and
			(4)to
			 adopt rules governing its procedures to provide protections to respondents
			 comparable to those that were provided by clause 3 of rule XI of the Rules of
			 the House of Representatives in effect immediately before the amendments to
			 such rule made by section 8.
			4.Powers of
			 Commission
			(a)Hearings and
			 EvidenceThe Commission or, on the authority of the Commission,
			 the chairman or vice chairman, may, for the purpose of carrying out this
			 Act—
				(1)hold such hearings
			 and sit and act at such times and places, take such testimony, receive such
			 evidence, administer such oaths; and
				(2)subject to
			 subsection (b), require, by subpoena or otherwise, the attendance and testimony
			 of such witnesses and the production of such books, records, correspondence,
			 memoranda, papers, and documents, as the Commission or the chairman or vice
			 chairman may determine advisable.
				(b)Subpoenas
				(1)Prior written
			 authorizationA subpoena may be issued only upon the prior
			 written approval of the chairman and ranking minority member of the Committee
			 on Standards of Official Conduct.
				(2)IssuanceA
			 subpoena may be issued only under the signature of the chairman or the vice
			 chairman, and may be served by any person designated by the chairman or the
			 vice chairman.
				(c)Obtaining
			 InformationUpon request of the Commission, the head of any
			 agency or instrumentality of the Government shall furnish information deemed
			 necessary by the panel to enable it to carry out its duties.
			5.Procedural
			 rules
			(a)Majority
			 ApprovalNo report or recommendation relating to the official
			 conduct of a Member, officer, or employee of the House of Representatives shall
			 be made by the Commission, and no investigation of such conduct shall be
			 undertaken by the Commission, unless approved by the affirmative vote of a
			 majority of the members of the Commission.
			(b)InvestigationsExcept
			 in the case of an investigation undertaken by the Commission on its own
			 initiative, the Commission may undertake an investigation relating to the
			 official conduct of an individual Member, officer, or employee of the House of
			 Representatives only—
				(1)upon receipt of a
			 complaint, in writing and under oath, made by or submitted to a Member of the
			 House of Representatives and transmitted to the Commission by such Member,
			 or
				(2)upon receipt of a
			 complaint from the Committee on Standards of Official Conduct of the House of
			 Representatives, in writing and under oath, made by that committee.
				(c)Submissions(1)Any individual may
			 submit a letter to the Commission requesting that it undertake an investigation
			 on its own initiative of any alleged violation by a Member, officer, or
			 employee of the House of Representatives, of any law, rule, regulation, or
			 other standard of conduct applicable to the conduct of such Member, officer, or
			 employee in the performance of his duties or the discharge of his
			 responsibilities.
				(2)The Commission shall make available
			 forms to be used in the submission of letters under paragraph (1).
				(3)The submission of a letter to the
			 Commission under paragraph (1) does not necessitate any action by the
			 Commission.
				(4)The Commission is authorized to adopt
			 rules to establish procedures for the consideration of submissions, including a
			 time frame for their consideration.
				(5)The Commission shall adopt a rule not
			 to commence an investigation if it finds that the complaint or submission
			 respecting that investigation is frivolous, and shall file a public report on
			 such a complaint or submission with the Committee on Standards of Official
			 Conduct.
				(d)Prohibition of
			 Certain InvestigationsNo investigation shall be undertaken by
			 the Commission of any alleged violation of a law, rule, regulation, or standard
			 of conduct not in effect at the time of the alleged violation.
			(e)Effect of
			 electionsIf the Commission receives any complaint or submission
			 within 90 days before an election in which the subject of the complaint or
			 submission is a candidate, the Commission shall delay consideration of that
			 matter until after such election.
			(f)DisclosureNo
			 information or testimony received, or the contents of a complaint or the fact
			 of its filing, shall be publicly disclosed by any member of the Commission or
			 staff of the Commission unless specifically authorized in each instance by a
			 vote of the Commission.
			6.Staff of
			 CommissionThe Commission may
			 appoint and fix the compensation of a Staff Director and such other staff as
			 the Commission considers necessary to perform its duties. The Staff Director
			 shall be appointed jointly by the Speaker and minority leader and shall be paid
			 at a rate not to exceed the rate of basic pay payable for Level III of the
			 Executive Schedule.
		7.Action on
			 Commission recommendations
			(a)Printing of
			 Reports in Congressional RecordUpon receipt by the Committee on
			 Standards of Official Conduct of the House of Representatives of any report of
			 the Commission, the Speaker of the House of Representatives shall have the
			 report printed in the Congressional Record.
			(b)House
			 Consideration of Independent Ethics Commission
			 RecommendationsWithin 14 calendar days after a report referred
			 to in subsection (a) is printed in the Congressional Record, that portion of
			 the report recommending action by the House of Representatives respecting any
			 alleged violation, by a Member, officer, or employee of the House of
			 Representatives, of any law, rule, regulation, or other standard of conduct
			 applicable to the conduct of such Member, officer, or employee in the
			 performance of his duties or the discharge of his responsibilities shall be
			 introduced (by request) in the House by the Speaker of the House, for himself
			 and the minority leader of the House in the form of a resolution. This
			 resolution shall constitute a question of privilege under rule IX of the Rules
			 of the House of Representatives. Any Member favoring the resolution may call it
			 up as a question of privilege but only on the third day after the calendar date
			 upon which such Member announces to the House his intention to do so.
			8.Amendments to the
			 rules of the House to change the duties of the committee on standards of
			 official conduct
			(a)House Rules
			 AmendmentsClause 3 of rule XI of the Rules of the House of
			 Representatives is amended as follows:
				(1)In paragraph (a),
			 strike subparagraphs (1), (2), and (3), and redesignate subparagraphs (4), (5),
			 and (6), as subparagraphs (1), (2), and (3), respectively.
				(2)(A)Paragraph (b)(1) is
			 amended by striking (A), by striking a resolution,
			 report, recommendation, or and inserting an, and by
			 striking , or, except as provided in subparagraph (2), undertake an
			 investigation, and by striking subdivision (B).
					(B)Paragraph (b) is further amended by
			 striking subparagraphs (2), (3), (4), and (5) and by redesignating
			 subparagraphs (6) and (7) as subparagraphs (2) and (3), respectively.
					(3)Strike paragraphs
			 (j) (k), (l), (m), (n), (o), (p), and (q).
				(b)Conforming
			 AmendmentsSection 803 of the Ethics Reform Act of 1989 (2 U.S.C.
			 29d) is amended by striking subsections (c) and (d).
			9.Effective
			 dateThis Act shall take
			 effect immediately before noon January 3, 2009.
		
